Name: 2010/409/: Commission Decision of 19Ã July 2010 on Common Safety Targets as referred to in Article 7 of Directive 2004/49/EC of the European Parliament and of the Council (notified under document C(2010) 4889) Text with EEA relevance
 Type: Decision
 Subject Matter: European Union law;  transport policy;  organisation of transport;  technology and technical regulations;  land transport
 Date Published: 2010-07-22

 22.7.2010 EN Official Journal of the European Union L 189/19 COMMISSION DECISION of 19 July 2010 on Common Safety Targets as referred to in Article 7 of Directive 2004/49/EC of the European Parliament and of the Council (notified under document C(2010) 4889) (Text with EEA relevance) (2010/409/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2004/49/EC of the European Parliament and of the Council of 29 April 2004 on safety on the Communitys railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (Railway Safety Directive) (1), and in particular Article 7 thereof, Having regard to the recommendation of the European Railway Agency on the first set of Common Safety Targets, delivered to the Commission on 18 September 2009, Whereas: (1) According to Directive 2004/49/EC, Common Safety Targets (CSTs) should be gradually introduced to ensure that a high level of safety is maintained and, when and where necessary and reasonably practicable, improved. They should provide tools for assessment of the safety level and the performance of the operators at EU level as well as in Member States. (2) Article 3(e) of Directive 2004/49/EC defines CSTs as the safety levels that must at least be reached by different parts of the railway system (such as the conventional railway system, the high speed railway system, long railway tunnels or lines solely used for freight transport) and by the system as a whole, expressed in risk acceptance criteria. However, Recital 7 of Commission Decision 2009/460/EC of 5 June 2009 on the adoption of a common safety method for assessment of achievement of safety targets, as referred to in Article 6 of Directive 2004/49/EC of the European Parliament and of the Council (2) states that, due to the lack of harmonised and reliable data on safety performance of parts of rail systems which are in operation in the different Member States, the development of the first set of CSTs for parts of the rail system (such as the conventional rail system, the high speed rail system, long railway tunnels or lines solely used for freight transport) is not feasible. (3) Article 7(3) of Directive 2004/49/EC requires that the first set of CSTs should be based on an examination of existing targets and safety performance of railway systems in the Member States. According to the methodology established by Decision 2009/460/EC, the first set of CSTs is to be based on National Reference Values (NRVs). It has been calculated using series of data based on Regulation (EC) No 91/2003 of the European Parliament and of the Council of 16 December 2002 on rail transport statistics (3) and provided by Eurostat on 6 March 2009 for the period 2004-2007. For each railway risk category the maximum tolerable level of risk for a Member State should be (1) the NRV if the NRV is equal to, or lower than, the corresponding CST or (2) the CST if the NRV is higher than the corresponding CST, in accordance with section 3 of the annex to Decision 2009/460/EC. (4) The first set of CSTs should be considered as a first step of a process. With this first set, a harmonised and transparent framework is put in place for an efficient monitoring and safeguarding the European safety performance of railways. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 27(1) of the Directive 2004/49/EC, HAS ADOPTED THIS DECISION: Article 1 Subject matter and definitions This Decision establishes the values of the first set of Common Safety Targets based on National Reference Values, in compliance with Article 7(3) of Directive 2004/49/EC and following the methodology laid down by the Decision 2009/460/EC. For the purposes of this Decision, definitions of the Directive 2004/49/EC, Regulation (EC) No 91/2003 and Decision 2009/460/EC shall apply. Article 2 National Reference Values The National Reference Values for the different Member States and for the different risk categories are laid down in chapter 1, sections from 1.1 to 1.6 of the Annex. Article 3 Common Safety Targets The first set of Common Safety Targets for the different risk categories are laid down in chapter 2 of the Annex. Article 4 Addressees This Decision is addressed to the Member States. Done at Brussels, 19 July 2010. For the Commission Siim KALLAS Vice-President (1) OJ L 164, 30.4.2004, p. 44. (2) OJ L 150, 13.6.2009, p. 11. (3) OJ L 14, 21.1.2003, p. 1. ANNEX 1. National Reference Values (NRVs) 1.1. NRVs for risk to passengers (NRV 1.1 and NRV 1.2) Member State NRV 1.1 (Ã  10  9) (1) NRV 1.2 (Ã  10  9) (2) Belgium (BE) 53,60 0,456 Bulgaria (BG) 250,00 2,01 Czech Republic (CZ) 40,60 0,688 Denmark (DK) 7,55 0,0903 Germany (DE) 10,90 0,11 Estonia (EE) 50,20 0,426 Ireland (IE) 6,22 0,0623 Greece (EL) 54,00 0,485 Spain (ES) 40,90 0,391 France (FR) 21,90 0,109 Italy (IT) 55,00 0,363 Latvia (LV) 50,20 0,426 Lithuania (LT) 88,60 0,683 Luxembourg (LU) 28,80 0,225 Hungary (HU) 250,00 2,01 Netherlands (NL) 11,70 0,0941 Austria (AT) 29,00 0,335 Poland (PL) 127,00 0,939 Portugal (PT) 33,90 0,267 Romania (RO) 250,00 2,01 Slovenia (SI) 11,80 0,175 Slovakia (SK) 17,70 0,275 Finland (FI) 26,80 0,248 Sweden (SE) 5,70 0,0557 United Kingdom (UK) 6,22 0,0623 FWSIs are intended in () and () as defined by Article 3(d) of Decision 2009/460/EC. 1.2. NRVs for risk to employees (NRV 2) Member State NRV 2 (Ã  10  9) (3) Belgium (BE) 21,10 Bulgaria (BG) 11,00 Czech Republic (CZ) 17,40 Denmark (DK) 9,10 Germany (DE) 13,30 Estonia (EE) 17,00 Ireland (IE) 8,33 Greece (EL) 77,90 Spain (ES) 8,33 France (FR) 6,68 Italy (IT) 22,50 Latvia (LV) 55,10 Lithuania (LT) 36,90 Luxembourg (LU) 13,70 Hungary (HU) 11,90 Netherlands (NL) 6,69 Austria (AT) 25,40 Poland (PL) 18,60 Portugal (PT) 76,00 Romania (RO) 11,00 Slovenia (SI) 31,00 Slovakia (SK) 1,50 Finland (FI) 8,28 Sweden (SE) 3,76 United Kingdom (UK) 8,33 FWSIs are intended here as defined by Article 3(d) of Decision 2009/460/EC. 1.3. NRVs for risk to level crossing users (NRV 3.1 and NRV 3.2) Member State NRV 3.1 (Ã  10  9) (4) NRV 3.2 (5) Belgium (BE) 143,0 n.a. Bulgaria (BG) 124,0 n.a. Czech Republic (CZ) 302,0 n.a. Denmark (DK) 55,9 n.a. Germany (DE) 69,9 n.a. Estonia (EE) 168,0 n.a. Ireland (IE) 31,4 n.a. Greece (EL) 743,0 n.a. Spain (ES) 131,0 n.a. France (FR) 78,9 n.a. Italy (IT) 50,7 n.a. Latvia (LV) 240,0 n.a. Lithuania (LT) 530,0 n.a. Luxembourg (LU) 97,3 n.a. Hungary (HU) 244,0 n.a. Netherlands (NL) 128,0 n.a. Austria (AT) 181,0 n.a. Poland (PL) 264,0 n.a. Portugal (PT) 508,0 n.a. Romania (RO) 124,0 n.a. Slovenia (SI) 365,0 n.a. Slovakia (SK) 249,0 n.a. Finland (FI) 151,0 n.a. Sweden (SE) 74,2 n.a. United Kingdom (UK) 23,0 n.a. FWSIs are intended in () and () as defined by Article 3(d) of Decision 2009/460/EC. 1.4. NRVs for risk to persons classified as others (NRV 4) Member State NRV 4 (Ã  10  9) (6) Belgium (BE) 1,90 Bulgaria (BG) 6,45 Czech Republic (CZ) 5,28 Denmark (DK) 10,30 Germany (DE) 4,41 Estonia (EE) 18,50 Ireland (IE) 6,98 Greece (EL) 6,45 Spain (ES) 4,93 France (FR) 6,98 Italy (IT) 6,98 Latvia (LV) 18,50 Lithuania (LT) 18,50 Luxembourg (LU) 4,43 Hungary (HU) 6,45 Netherlands (NL) 3,16 Austria (AT) 14,20 Poland (PL) 18,50 Portugal (PT) 4,93 Romania (RO) 6,45 Slovenia (SI) 7,14 Slovakia (SK) 5,28 Finland (FI) 10,30 Sweden (SE) 10,30 United Kingdom (UK) 6,98 1.5. NRVs for risk to unauthorised persons on railway premises (NRV 5) Member State NRV 5 (Ã  10  9) (7) Belgium (BE) 75,5 Bulgaria (BG) 190,0 Czech Republic (CZ) 657,0 Denmark (DK) 134,0 Germany (DE) 106,0 Estonia (EE) 1 850,0 Ireland (IE) 94,7 Greece (EL) 906,0 Spain (ES) 184,0 France (FR) 69,7 Italy (IT) 122,0 Latvia (LV) 1 520,0 Lithuania (LT) 2 030,0 Luxembourg (LU) 83,7 Hungary (HU) 534,0 Netherlands (NL) 28,2 Austria (AT) 117,0 Poland (PL) 1 110,0 Portugal (PT) 948,0 Romania (RO) 190,0 Slovenia (SI) 273,0 Slovakia (SK) 477,0 Finland (FI) 294,0 Sweden (SE) 98,1 United Kingdom (UK) 94,7 1.6. NRVs for societal risk (NRV 6) Member State NRV 6 (Ã  10  9) (8) Belgium (BE) 273,0 Bulgaria (BG) 364,0 Czech Republic (CZ) 1 010,0 Denmark (DK) 218,0 Germany (DE) 206,0 Estonia (EE) 2 320,0 Ireland (IE) 131,0 Greece (EL) 1 820,0 Spain (ES) 351,0 France (FR) 179,0 Italy (IT) 235,0 Latvia (LV) 1 850,0 Lithuania (LT) 2 510,0 Luxembourg (LU) 219,0 Hungary (HU) 1 000,0 Netherlands (NL) 166,0 Austria (AT) 354,0 Poland (PL) 1 530,0 Portugal (PT) 1 510,0 Romania (RO) 364,0 Slovenia (SI) 697,0 Slovakia (SK) 740,0 Finland (FI) 461,0 Sweden (SE) 188,0 United Kingdom (UK) 131,0 Total number of FWSIs to be intended here as the sum of all the FWSIs considered for calculating all the other NRVs. 2. Values attributed to the first set of CSTs Risk Category CST Value (Ã  10  9) Measurement units Risk to passengers CST 1.1 250,0 Number of passenger FWSIs per year arising from significant accidents/Number of passenger train-km per year CST 1.2 2,01 Number of passenger FWSIs per year arising from significant accidents/Number of passenger-km per year Risk to employees CST 2 77,9 Number of employee FWSIs per year arising from significant accidents/Number of train-km per year Risk to level crossing users CST 3.1 743,0 Number of level-crossing user FWSIs per year arising from significant accidents/Number of train-km per year CST 3.2 n.a. (9) Number of level-crossing user FWSIs per year arising from significant accidents/[(Number of Train-km per year Ã  Number of level crossings)/Track-km] Risk to others CST 4 18,5 Yearly number of FWSIs to persons belonging to the category others arising from significant accidents/Number of train-km per year Risk to unauthorised persons on railway premises CST 5 2 030,0 Number of FWSIs to unauthorised persons on railway premises per year arising from significant accidents/Number of train-km per year Risk to the whole society CST 6 2 510,0 Total number of FWSIs per year arising from significant accidents/Number of train-km per year (1) NRV1.1 expressed as: Number of passenger fatalities and weighted serious injuries (FWSIs) per year arising from significant accidents/Number of passenger train-km per year. Passenger train-km is intended here as the unit of traffic related to passenger trains only. (2) NRV1.2 expressed as: Number of passenger FWSIs per year arising from significant accidents/Number of passenger-km per year. FWSIs are intended in () and () as defined by Article 3(d) of Decision 2009/460/EC. (3) NRV 2 expressed as: Number of employee FWSIs per year arising from significant accidents/Number of train-km per year. FWSIs are intended here as defined by Article 3(d) of Decision 2009/460/EC. (4) NRV3.1 expressed as: Number of level-crossing user FWSIs per year arising from significant accidents/Number of train-km per year. (5) NRV3.2 expressed as: Number of level-crossing user FWSIs per year arising from significant accidents/[(Number of Train-km per year Ã  Number of level crossings)/Track-km]. Data on number of level crossings and track-km didnt have an appropriate reliability at the time of data extraction (most of the MSs reported CSI data on line-km instead of track-km). FWSIs are intended in () and () as defined by Article 3(d) of Decision 2009/460/EC. (6) NRV 4 expressed as: Yearly number of FWSIs to persons belonging to the category others arising from significant accidents/Number of train-km per year. FWSIs are intended here as defined by Article 3(d) of Decision 2009/460/EC. (7) NRV 5 expressed as: Number of FWSIs to unauthorised persons on railway premises per year arising from significant accidents/Number of train-km per year. FWSIs are intended here as defined by Article 3(d) of Decision 2009/460/EC. (8) NRV 6 expressed as: Total number of FWSIs per year arising from significant accidents/Number of train-km per year. Total number of FWSIs to be intended here as the sum of all the FWSIs considered for calculating all the other NRVs. (9) The data on number of level crossings and track-km, which are necessary to calculate this CST, didnt have an appropriate reliability at the time of data extraction (e.g. most of the Member States reported line-km instead of track-km, etc.).